Citation Nr: 9913629	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  97-28 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and F. L.


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
December 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  


FINDINGS OF FACT

1.  The veteran had combat service with the United States 
Army in World War II as a medium tank crewman, with exposure 
to loud noise.

2.  The veteran currently has bilateral sensorineural hearing 
loss. 

3.  Medical evidence demonstrates that the veteran's 
bilateral hearing loss is related to noise exposure during 
his period of combat service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(d), 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  See, Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of the record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

In establishing service connection for combat veterans, the 
law provides that notwithstanding the absence of a record of 
an in-service injury, lay or other evidence may be acceptable 
as sufficient proof of service connection of a disease or 
injury if such evidence is consistent with the circumstances, 
conditions, or hardships of service.  38 U.S.C.A. § 1154(b).  
Further, every reasonable doubt shall be resolved in favor of 
the veteran; and clear and convincing evidence is required to 
rebut service connection.  38 U.S.C.A. § 1154(b).

Impaired hearing will be considered to be a disability for VA 
purposes when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC test 
are less than 94 percent. 38 C.F.R. § 3.385.

The veteran's service medical records are negative for 
complaints, findings, or diagnoses pertaining to hearing 
loss.  The separation examination report, dated in December 
1945, demonstrates that the veteran's hearing was 15/15 on 
whispered voice testing.

At a personal hearing dated in October 1997 before a hearing 
officer at the RO, the veteran and his spouse provided 
testimony with regard to the veteran's claim.  The veteran 
testified that he was exposed to loud noise from firing 
ammunition from a closed turret tank during combat and he 
indicated that he had experienced gradual hearing loss since 
service.  The veteran also provided his employment history 
since service.  His employment included a position with GM as 
a tool and dye machinist.  The veteran testified that he was 
issued protective hearing devices that were described as the 
"ear muff" type.  The veteran indicated that he was exposed 
to low noise levels.  The veteran's spouse testified that she 
met the veteran in 1945 and that the veteran demonstrated 
decreased hearing acuity beginning in 1949.

The medical evidence of record includes a VA examination 
report dated in December 1997 that demonstrates a 25 decibel 
loss at 500 Hertz, a 30 decibel loss at 1000 Hertz, a 65 
decibel loss at 2000 Hertz, a 70 decibel loss at 3000 Hertz, 
and a 60 decibel loss at 4000 Hertz, in the right ear.  In 
the left ear, there was a 30 decibel loss at 500 Hertz, a 20 
decibel loss at 1000 Hertz, a 65 decibel loss at 2000 Hertz 
and a 70 decibel loss at both 3000 and 4000 Hertz.  Speech 
discrimination ability, using the Maryland CNC test, was 72 
percent in the right ear and 80 percent in the left ear.  The 
summary of the audiological test results was mild to severe 
bilateral sensorineural hearing loss.  The examiner did not 
note the etiology of the veteran's hearing loss.

In an October 1997 statement a private doctor noted that he 
had reviewed the veteran's history of noise exposure.  He 
also had examined the veteran which revealed bilaterally 
symmetric sensorineural hearing loss.  The doctor noted that 
the audiogram and clinical history, as well as physical 
examination, were consistent with noise induced hearing loss.  
The doctor further provided an opinion that the veteran's 
"hearing loss has been caused at least in part, and probably 
a majority, by [the veteran's] noise exposure in service 
related activity."

A statement dated in November 1997 from a Union Health and 
Safety Representative notes that General Motors, where the 
veteran worked, had a suggested hearing protection policy 
dated from 1952 through 1973.  It was further noted that the 
veteran worked in a low noise area where hearing protection 
was not required.

In a statement dated in January 1998 from a friend of the 
veteran, it is noted that he met the veteran in basic 
training and they served together for the rest of their 
military service.  They served together in the same tank; the 
veteran's friend was the tank driver and the veteran was the 
gunner.  According to the veteran's friend, when the veteran 
fired the gun, the veteran's head was about 24 inches from 
the breach.  In addition, the veteran's friend stated that 
when the gun was fired, the tank would rock and when all 
hatches of the tank were closed, the noise was awful.

The evidence of record demonstrates that the veteran's 
military occupational specialty was medium tank crewman, and 
that he was involved in numerous campaigns in Europe during 
World War II.  The veteran's testimony and the lay statement 
from the veteran's friend and follow serviceman indicate that 
the veteran was in combat and exposed to loud noise.  As 
such, the record demonstrates that the veteran participated 
in combat and was exposed to loud noise during service.  
Although his service medical records do not demonstrate 
complaints of or a diagnosis of hearing loss, a private 
medical opinion relates the veteran's current hearing loss to 
exposure to loud noise during service.  The evidence further 
demonstrates that the veteran worked in a low noise area in 
his employment after service and was not exposed to loud 
noise in that employment.  Therefore, the Board finds that 
the veteran's current bilateral hearing loss is due to the 
loud noise he was exposed to during his period of combat 
service.  Accordingly, service connection for bilateral 
hearing loss is warranted.


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is granted.



		
	TRUDY K. TIERNEY
	Acting Member, Board of Veterans' Appeals

 

